TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00465-CV


                                        T. C., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
                              NO. D-1-FM-20-004884
            THE HONORABLE AURORA MARTINEZ-JONES, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant T. C. filed her notice of appeal on September 10, 2021. The appellate

record was complete on October 5, 2021, making appellant’s brief due on October 25, 2021.

On October 25, 2021, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Kenneth M. Best to file

appellant’s brief no later than November 4, 2021. If the brief is not filed by that date, counsel

may be required to show cause why he should not be held in contempt of court.
              It is ordered on October 29, 2021.



Before Justices Goodwin, Baker, and Smith




                                               2